 



Exhibit 10.5

 

Execution Version

 

FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450.00

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED
WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF
APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.

 

FACEBANK GROUp, INC

FUBOTV ACQUISITION CORP.

EVOLUTION AI CORPORATION

PULSE EVOLUTION CORPORATION

 

SENIOR SECURED NOTE

 

$10,050,000.00 March 19, 2020

 

FOR VALUE RECEIVED, the undersigned, FACEBANK GROUP, INC., a Florida corporation
(the “FaceBank”), FuboTV Acquisition Corp., a Delaware corporation (“Merger
Sub”), EVOLUTION AI CORPORATION, a Florida corporation (“Evolution AI”), PULSE
EVOLUTION CORPORATION, a Nevada corporation (“Pulse” and together with FaceBank,
Merger Sub and Evolution AI, collectively, the “Borrower”), hereby promises to
pay to the order of FB LOAN SERIES I, LLC, a Delaware limited liability company
(“Purchaser”), or its registered assigns (the “Holder”), the principal sum of
TEN MILLION FIFTY THOUSAND AND 00/100 DOLLARS ($10,050,000.00) on July 17, 2020
(the “Maturity Date”), except as otherwise set forth herein, and with interest
thereon from time to time as provided herein.

 

1. Purchase Agreement. This Senior Secured Note (this “Note”) is issued by the
Borrower, on the date hereof, pursuant to that certain Note Purchase Agreement
(as amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”), dated as of the date hereof, by and among the Borrower,
Purchaser and the other persons from time to time party thereto, and is subject
to the terms thereof. The Holder is entitled to the benefits of this Note and
the Purchase Agreement, as the Purchase Agreement relates to this Note, and may
enforce the agreements of the Borrower contained herein and therein and exercise
the remedies provided for hereby and thereby or otherwise available in respect
hereto and thereto. Capitalized terms used herein and not defined herein have
the meanings ascribed to such terms in the Purchase Agreement.

 

2. Interest. The Borrower promises to pay interest on the sum of the principal
amount of this Note plus overdue interest at the aggregate rate and in the
manner and times set forth in the Purchase Agreement.

 

3. Repayment; Prepayment. The Borrower shall repay and may prepay the
outstanding principal amount of this Note as set forth in the Purchase
Agreement.

 

4. Amendment. Amendments and modifications of this Note may be made only in the
manner provided in the Purchase Agreement.

 

 

 

 

5. Suits for Enforcement.

 

(a) Subject to the terms and conditions of the Purchase Agreement, upon the
occurrence and during the continuation of any one or more Events of Default, the
Holder of this Note may proceed to protect and enforce its rights hereunder by
suit in equity, action at law or by other appropriate proceeding, whether for
the specific performance of any covenant or agreement contained in the Purchase
Agreement or this Note or in aid of the exercise of any power granted in the
Purchase Agreement or this Note, or may proceed to enforce the payment of this
Note, or to enforce any other legal or equitable right of the Holder of this
Note.

 

(b) The Borrower shall pay all costs of enforcement of this Note to the extent
and in the manner set forth in the Purchase Agreement.

 

6. Remedies Cumulative. No remedy conferred upon the Holder herein or in the
Purchase Agreement is intended to be exclusive of any other remedy and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given hereunder, under the Purchase Agreement or now or hereafter
existing at law or in equity or by statute or otherwise.

 

7. Transfer.

 

(a) This Note may be transferred or assigned, in whole or in part, by the Holder
at any time subject to the limitations set forth in the Purchase Agreement and
herein. The term “Holder” as used herein shall also include any transferee of
this Note whose name has been recorded by the Borrower in the Note Register (as
defined below). Each transferee of this Note acknowledges that this Note has not
been registered under the Securities Act, and may be transferred only pursuant
to an effective registration under the Securities Act or pursuant to an
applicable exemption from the registration requirements of the Securities Act.

 

(b) The Borrower shall maintain a register (the “Note Register”) in its
principal office for the purpose of registering this Note and any transfer or
partial transfer thereof, which register shall reflect and identify, at all
times, the ownership of record of any interest in this Note. Upon the issuance
of this Note, the Borrower shall record the name and address of Purchaser in the
Note Register as the first Holder. Upon the surrender for registration of
transfer or exchange of this Note as permitted under the Purchase Agreement at
the principal office of the Borrower, the Borrower shall, at its expense,
execute and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, registered in the name of the Holder or a transferee or
transferees. Every Note surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by written instrument of transfer duly
executed by the Holder of such Note or the Holder’s attorney duly authorized in
writing.

 

8. Replacement of Note. On receipt by the Borrower of an affidavit of an
authorized representative of the Holder stating the circumstances of the loss,
theft, destruction or mutilation of this Note (and in the case of any such
mutilation, on surrender and cancellation of such Note), the Borrower, at its
expense, will promptly execute and deliver, in lieu thereof, a new Note of like
tenor. If reasonably required by the Borrower, such Holder must provide a
reasonable indemnity agreement in connection with any such replacement.

 

9. Covenants Bind Successors and Assigns. All the covenants, stipulations,
promises and agreements in this Note contained by or on behalf of the Borrower
shall bind its successors and assigns, whether so expressed or not.

 

2

 

 

10. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier (with receipt
confirmed), courier service or personal delivery at the addresses specified in
Section 13.2 of the Purchase Agreement.

 

11. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY, CONSTRUED IN ACCORDANCE WITH,
AND ENFORCED UNDER, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401
AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK),
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE.

 

12. Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

13. Headings. The headings in this Note are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

 

[signature page follows]

 

3

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed as of the
date first written above.

 



  FACEBANK GROUP, INC.       By: /s/ John C. Textor   Name: John C. Textor  
Title: Chief Executive Officer         FUBOTV ACQUISITION CORP.       By: /s/
John C. Textor   Name: John C. Textor   Title: President         EVOLUTION AI
CORPORATION       By: /s/ John C. Textor   Name:  John C. Textor   Title: Chief
Executive Officer         PULSE EVOLUTION CORPORATION       By: /s/ Jordan
Fiksenbaum   Name: Jordan Fiksenbaum   Title: Chief Executive Officer

 

 

 